Exhibit 10.1

Execution Version

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of June 28, 2017 by and between Tellurian Inc., a Delaware corporation (the
“Corporation”), and GE Oil & Gas, LLC, a Delaware limited liability company (the
“Purchaser”). The Corporation and the Purchaser are referred to collectively
herein as the “Parties.”

WHEREAS, pursuant to the Preferred Stock Purchase Agreement, dated as of
November 23, 2016, by and between Tellurian Investments Inc., a Delaware
corporation (“Tellurian Investments”), and the Purchaser (the “Purchase
Agreement”), Tellurian Investments sold to the Purchaser, and the Purchaser
purchased from Tellurian Investments, 5,467,851 shares of Tellurian Investment’s
Series A Preferred Stock, par value $0.001 per share (“Tellurian Investments
Preferred Stock”);

WHEREAS, on February 10, 2017, the Corporation completed the merger whereby
River Merger Sub, Inc., a Delaware corporation and a direct wholly owned
subsidiary of the Corporation, merged with and into Tellurian Investments, and
Tellurian Investments continued as the surviving corporation and a subsidiary of
the Corporation (the “Merger”);

WHEREAS, in connection with the consummation of the Merger, each outstanding
share of Tellurian Investments Common Stock was cancelled and converted into the
right to receive 1.300 shares of the Corporation’s common stock, par value $0.01
per share (the “Common Stock”);

WHEREAS, following the consummation of the Merger, the Tellurian Investments
Preferred Stock remained outstanding as preferred stock of Tellurian Investments
and became convertible in whole, but not in part, into shares of either Common
Stock or a new series of the Corporation’s convertible preferred stock (the
“Parent Preferred Stock”), in each case on a one-for-one basis, subject to
certain potential adjustments;

WHEREAS, the Corporation and the Purchaser entered into a guaranty and support
agreement (the “Guaranty Agreement”) on November 23, 2016, pursuant to which,
contingent upon the closing of the Merger, the Corporation guaranteed all of the
obligations of Tellurian Investments in connection with the Purchase Agreement;

WHEREAS, on March 31, 2017, the Purchaser submitted a Notice of Exchange
pursuant to and in accordance with the terms of Section 5.4(a) of the Amended
and Restated Certificate of Incorporation of Tellurian Investments for the
exchange of Tellurian Investments Preferred Stock into Parent Preferred Stock;
and

WHEREAS, pursuant to the Guaranty Agreement, the Corporation has agreed to
provide the registration and other rights set forth in this Agreement with
respect to the Common Stock issuable to Purchaser upon conversion of the
Tellurian Investments Preferred Stock or upon conversion of the Parent Preferred
Stock (the “Conversion Stock”).

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:



--------------------------------------------------------------------------------

1. Definitions; Construction. As used in this Agreement, the following terms
have the following meanings:

“Affiliate” shall mean, with respect to a specified Person, any other Person,
whether now in existence or hereafter created, directly or indirectly
controlling, controlled by or under direct or indirect common control with such
specified Person. For purposes of this definition, “control” (including, with
correlative meanings, “controlling”, “controlled by” and “under common control
with”) shall mean the power to direct or cause the direction of the management
and policies of such Person, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise.

“Agreement” shall have the meaning set forth in the preamble to this Agreement.

“Automatic Shelf Registration Statement” shall mean an “automatic shelf
registration statement” as defined under Rule 405.

“Blackout Period” shall have the meaning set forth in Section 2(a)(iii).

“Board of Directors” shall mean the board of directors of the Corporation.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
or executive order to close.

“Common Stock” shall have the meaning set forth in the recitals to this
Agreement.

“Conversion Stock” shall have the meaning set forth in the recitals to this
Agreement.

“Corporation” shall have the meaning set forth in the preamble to this
Agreement.

“Demand Notice” shall have the meaning set forth in Section 2(a)(i).

“Demand Registration” shall have the meaning set forth in Section 2(a)(i).

“Effective Date” shall mean the time and date that a Registration Statement is
first declared effective by the SEC or otherwise becomes effective.

“Effectiveness Period” shall have the meaning set forth in Section 2(a)(ii).

“Equity Securities” shall mean any capital stock of the Corporation (including
the Common Stock and the preferred stock) or any options, warrants or other
securities that are directly or indirectly convertible into, or exercisable or
exchangeable for, any capital stock of the Corporation (including the Common
Stock and the preferred stock).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations promulgated thereunder.

 

2



--------------------------------------------------------------------------------

“Form S-3” shall mean a registration statement on Form S-3 under the Securities
Act or such successor forms thereto permitting registration of securities under
the Securities Act.

“Form S-8” shall mean a registration statement on Form S-8 under the Securities
Act or such successor forms thereto permitting registration of securities under
the Securities Act.

“Governmental Authority” shall mean, with respect to a particular Person, any
state, county, city and political subdivision of the United States in which such
Person or such Person’s property is located or which exercises valid
jurisdiction over any such Person or such Person’s property, and any court,
agency, department, commission, board, bureau or instrumentality of any of them
that exercises valid jurisdiction over any such Person or such Person’s
property. Unless otherwise specified, all references to Governmental Authority
herein with respect to the Corporation shall mean a Governmental Authority
having jurisdiction over the Corporation, its subsidiaries or any of their
respective properties.

“Holder” shall mean (i) the Purchaser unless and until the Purchaser ceases to
hold the Tellurian Investments Preferred Stock, the Parent Preferred Stock, the
Conversion Stock or any Registrable Securities and (ii) any Affiliate of
Purchaser holding Registrable Securities and to which rights and obligations
under this Agreement have been assigned in compliance with Section 7(e) hereof.

“Holder Indemnified Persons” shall have the meaning set forth in Section 5(a).

“Holder Representatives” shall have the meaning set forth in Section 3(a).

“Initiating Holder” shall have the meaning set forth in Section 2(a)(i).

“Losses” shall have the meaning set forth in Section 5(a).

“Nonpublic Information” shall have the meaning set forth in Section 3(l).

“Parent Preferred Stock” shall have the meaning set forth in the recitals to
this Agreement.

“Parties” shall have the meaning set forth in the preamble to this Agreement.

“Person” shall mean any individual, corporation, general partnership, limited
partnership, limited liability partnership, joint venture, association,
joint-stock company, trust, limited liability company, unincorporated
organization, Governmental Authority or any agency or political subdivision
thereof.

“Piggyback Notice” shall have the meaning set forth in Section 2(b)(i).

“Piggyback Registration” shall have the meaning set forth in Section 2(b)(i).

“Piggyback Request” shall have the meaning set forth in Section 2(b)(i).

 

3



--------------------------------------------------------------------------------

“Proceeding” shall mean any action, claim, suit, proceeding or investigation
(including a preliminary investigation or partial proceeding, such as a
deposition) pending or, to the knowledge of the Corporation, threatened.

“Prospectus” shall mean the prospectus included in a Registration Statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A, Rule 430B or Rule 430C promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Purchase Agreement” shall have the meaning set forth in the recitals to this
Agreement.

“Purchaser” shall have the meaning set forth in the preamble to this Agreement.

“Registrable Securities” shall mean (a) the Conversion Stock and (b) any shares
of Common Stock issued or issuable with respect to any shares described in
subsection (a) above by way of a stock dividend or stock split or in exchange
for or upon conversion of such shares or otherwise in connection with a
combination of shares, distribution, recapitalization, merger, consolidation,
other reorganization or other similar event with respect to the Common Stock (it
being understood that, for purposes of this Agreement, a Person shall be deemed
to be a holder of Registrable Securities whenever such Person has the right to
then acquire or obtain from the Corporation any Registrable Securities, whether
or not such acquisition has actually been effected); provided, however, that
Registrable Securities shall not include: (i) any Conversion Stock that has been
registered under the Securities Act and disposed of pursuant to an effective
registration statement; (ii) any Conversion Stock that has been sold pursuant to
Rule 144 other than to a transferee or purchaser in accordance with
Section 7(e); (iii) any Conversion Stock that has been otherwise transferred to
a Person who is not entitled to the registration and other rights hereunder; and
(iv) any Conversion Stock that ceases to be outstanding (whether as a result of
repurchase and cancellation, conversion or otherwise).

“Registration Expenses” shall have the meaning set forth in Section 4.

“Registration Statement” shall mean a registration statement in a form that
permits the resale of the Registrable Securities under the Securities Act, and
including any Prospectus, amendments and supplements to each such registration
statement or Prospectus, including pre- and post-effective amendments, all
exhibits thereto, and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement.

“Rule 144” shall mean Rule 144 promulgated by the SEC pursuant to the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same effect as
such Rule.

“Rule 405” shall mean Rule 405 promulgated by the SEC pursuant to the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same effect as
such Rule.

 

4



--------------------------------------------------------------------------------

“Rule 415” shall mean Rule 415 promulgated by the SEC pursuant to the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same effect as
such Rule.

“Rule 424” shall mean Rule 424 promulgated by the SEC pursuant to the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same effect as
such Rule.

“SEC” shall mean the Securities and Exchange SEC or any other federal agency
then administering the Securities Act or Exchange Act.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Selling Expenses” shall mean all underwriting discounts, selling commissions
and stock transfer taxes applicable to the sale of Registrable Securities and
fees and disbursements of counsel for any Holder.

“Suspension Notice” shall have the meaning set forth in Section 7(b).

“Suspension Period” shall have the meaning set forth in Section 7(b).

“Tellurian Investments Preferred Stock” shall have the meaning set forth in the
recitals to this Agreement.

“Trading Market” shall mean the principal national securities exchange on which
the Common Stock is listed.

“WKSI” shall mean a “well known seasoned issuer” as defined under Rule 405 under
the Securities Act.

Unless the context requires otherwise: (a) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms;
(b) references to Sections and Annexes refer to Sections of and Annexes to this
Agreement; (c) the terms “include”, “includes”, “including” or words of like
import shall be deemed to be followed by the words “without limitation”; (d) the
terms “hereof”, “herein” or “hereunder” refer to this Agreement as a whole and
not to any particular provision of this Agreement; (e) unless the context
otherwise requires, the term “or” is not exclusive and shall have the inclusive
meaning of “and/or”; (f) defined terms herein will apply equally to both the
singular and plural forms and derivative forms of defined terms will have
correlative meanings; (g) references to any law or statute shall include all
rules and regulations promulgated thereunder, and references to any law or
statute shall be construed as including any legal and statutory provisions
consolidating, amending, succeeding or replacing the applicable law or statute;
(h) references to any Person include such Person’s successors and permitted
assigns; and (i) references to “days” are to calendar days unless otherwise
indicated.

 

5



--------------------------------------------------------------------------------

2. Registration.

(a) Demand Registration.

(i) A Holder or Holders that hold not less than a majority of the then
outstanding Registrable Securities (such Holder or group being referred to as
the “Initiating Holder”) shall have the option and right, exercisable by
delivering a written notice to the Corporation (a “Demand Notice”), to require
the Corporation to, pursuant to the terms of and subject to the limitations
contained in this Agreement, use its reasonable best efforts to prepare and file
with the SEC a Registration Statement registering the offering and sale of all
but not less than all of the Registrable Securities held by the Initiating
Holder in accordance with the intended method or methods of distribution
specified in the Demand Notice, which may include sales on a delayed or
continuous basis pursuant to Rule 415 (a “Demand Registration”).

(ii) Subject to the remainder of this Section 2(a), within 60 days following
receipt of the Demand Notice, the Corporation shall file a Registration
Statement covering all of the Registrable Securities held by the Initiating
Holder and use its reasonable best efforts to cause such Registration Statement
(i) to become effective under the Securities Act within 180 days following
filing with the SEC and (ii) remain effective under the Securities Act until the
earlier of (A) two years after the initial effective date of such registration
statement and (B) there are no longer any Registrable Securities outstanding
(the “Effectiveness Period”).

(iii) Notwithstanding any other provision of this Section 2(a), the Corporation
shall not be required to effect a registration or file a Registration Statement
(or any amendment thereto) or, if a Registration Statement has been filed but
not declared effective by the SEC, request effectiveness of such Registration
Statement, for a period of up to 90 days, but only while the condition giving
rise to such is present, if (A) the Board of Directors determines that a
postponement is in the best interest of the Corporation and its stockholders
generally due to a pending significant transaction involving the Corporation
(including, without limitation, a pending securities offering by the
Corporation, or any proposed financing, acquisition, merger, tender offer,
business combination, corporate reorganization, consolidation or other
significant transaction involving the Corporation), (B) the Board of Directors
determines such registration would render the Corporation unable to comply with
applicable securities laws, (C) the Board of Directors determines such
registration would require disclosure of material information that the
Corporation has a bona fide business purpose for preserving as confidential,
(D) audited financial statements as of a date other than the fiscal year end of
the Corporation would be required to be prepared, or (E) filing a Registration
Statement would be prohibited by the terms of a customary “lock-up” or “market
stand-off” provision included in an underwriting agreement relating to an
underwritten offering (any such period, a “Blackout Period”); provided, however,
that in no event shall any Blackout Period together with any Suspension Period
collectively exceed an aggregate of 90 days in any 12 month period.

 

6



--------------------------------------------------------------------------------

(iv) The Corporation will include in any such Demand Registration Registrable
Securities held by Holders other than the Initiating Holder pursuant to
Section 2(b) and may include in any such Demand Registration other Equity
Securities for sale for its own account or for the account of any other Person.

(v) Notwithstanding anything to the contrary in Section 2(a)(ii), but subject to
the other limitations contained in this Agreement, the Corporation shall effect
any Demand Registration on Form S-3 (unless the Corporation is not then eligible
to register for resale the Registrable Securities on Form S-3, in which case
such Demand Registration shall be effected on another appropriate form for such
purpose pursuant to the Securities Act). If the Corporation is a WKSI at the
time of filing a registration statement pursuant to Section 2(a) hereof, such
registration shall be effected pursuant to an Automatic Shelf Registration
Statement.

(b) Piggyback Registration.

(i) Except as set forth in Section 2(b)(iii), if the Corporation shall at any
time propose to register the offer and sale of any shares of Common Stock under
the Securities Act whether for its own account or for the account of one or more
stockholders of the Corporation (excluding an offering relating solely to an
employee benefit plan or an offering relating to a transaction on Form S-4 or
Form S-8), the Corporation shall promptly notify any Holders with Registrable
Securities of such proposal reasonably in advance of (and in any event at least
five (5) Business Days before) the filing of the relevant registration
statement, as applicable (the “Piggyback Notice”). The Piggyback Notice shall
offer the Holders the opportunity to include in such Registration Statement the
number of Registrable Securities as they may request (a “Piggyback
Registration”). Subject to Section 2(b)(iii), the Corporation shall include in
each such Piggyback Registration such Registrable Securities for which the
Corporation has received written requests within three Business Days after
sending the Piggyback Notice (“Piggyback Request”) for inclusion therein.

 

7



--------------------------------------------------------------------------------

(ii) The Holders’ right to Piggyback Registrations shall not encompass a right
to participate in an underwritten offering by the Corporation solely for its own
account. If the Corporation initiates an underwritten offering of Common Stock
in whole or in part for the account of a Person other than the Corporation and
the managing underwriter advises the Corporation and the Holders in writing that
in its reasonable and good faith opinion the number of shares of Common Stock
proposed to be included in such registration, including all Registrable
Securities and all other shares of Common Stock proposed to be included in such
underwritten offering, exceeds the number of shares of Common Stock which can be
sold in such offering and/or that the number of shares of Common Stock proposed
to be included in any such registration or takedown would adversely affect the
price per share of the Common Stock to be sold in such offering, the Corporation
shall include in such registration or takedown (i) first, the shares of Common
Stock that the Corporation proposes to sell for its own account; and
(ii) second, the shares of Common Stock requested to be included therein by
Holders and the shares of Common Stock requested to be included therein by
holders of Common Stock other than holders of Registrable Securities, allocated
among such holders on a pro rata basis.

(iii) The Corporation shall have the right to terminate or withdraw any
registration initiated by it under this Section 2(b) (other than a Demand
Registration) at any time in its sole discretion whether or not any Holder has
elected to include Registrable Securities in such Piggyback Registration. The
registration expenses of such withdrawn registration shall be borne by the
Corporation in accordance with Section 4 hereof.

(iv) All registration rights granted under this Section 2 shall continue to be
applicable with respect to any Holder until the earlier of (a) the date upon
which such securities no longer qualify as Registrable Securities; and (b) the
end of the Effectiveness Period.

3. Registration Procedures.

The procedures to be followed by the Corporation and each Holder electing to
include Registrable Securities in a Registration Statement pursuant to this
Agreement, and the respective rights and obligations of the Corporation and such
Holders, with respect to the preparation, filing and effectiveness of such
Registration Statement, are as follows (it being understood and agreed that,
notwithstanding any other provision hereof, the Corporation shall not be
required to provide any Nonpublic Information to any Person hereunder unless
such Person agrees to maintain the confidentiality of such information):

(a) In connection with a Demand Registration, the Corporation will at least two
Business Days prior to the anticipated filing of the Registration Statement and
any related Prospectus or any amendment or supplement thereto (other than any
filing made under the Exchange Act that is incorporated by reference into the
Registration Statement), (i) furnish to the Initiating Holder and, if requested,
one counsel on behalf of all Holders designated by the Initiating Holder (such
counsel and the Initiating Holder being referred to collectively as the “Holder
Representatives”) copies of all such documents prior to filing and (ii) use
commercially reasonable efforts to address in each such document when so filed
with the SEC such comments as the Holder Representatives reasonably shall
propose prior to the filing thereof.

 

8



--------------------------------------------------------------------------------

(b) In connection with a Piggyback Registration, the Corporation will at least
two days prior to the anticipated filing of the initial Registration Statement
that identifies the Holders and any related Prospectus or any amendment or
supplement thereto (other than amendments and supplements that do not materially
alter the previous disclosure or do nothing more than name Holders and provide
information with respect thereto, and except for any filing made under the
Exchange Act that is incorporated by reference into the Registration Statement),
(i) furnish to the Holder Representatives copies of all Registration Statements
that identify the Holders and any related Prospectus or any amendment or
supplement thereto (other than amendments and supplements that do not materially
alter the previous disclosure or do nothing more than name Holders and provide
information with respect thereto, and except for any filing made under the
Exchange Act that is incorporated by reference into the Registration Statement)
prior to filing and (ii) use commercially reasonable efforts to address in each
such document when so filed with the SEC such comments as the Holder
Representatives reasonably shall propose prior to the filing thereof.

(c) The Corporation will use commercially reasonable efforts to as promptly as
reasonably practicable (i) prepare and file with the SEC such amendments,
including post-effective amendments, and supplements to each Registration
Statement and the Prospectus used in connection therewith as may be necessary
under applicable law to keep such Registration Statement continuously effective
with respect to the disposition of all Registrable Securities covered thereby
for its Effectiveness Period; (ii) cause the related Prospectus to be amended or
supplemented by any required prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424; and (iii) respond to any comments
received from the SEC with respect to each Registration Statement or any
amendment thereto and, as promptly as reasonably practicable provide the Holder
Representatives true and complete copies of all correspondence from and to the
SEC relating to such Registration Statement that pertains to the Holders as
selling Holders.

(d) The Corporation will comply in all material respects with the provisions of
the Securities Act and the Exchange Act with respect to the Registration
Statements and the disposition of all Registrable Securities covered by each
Registration Statement.

(e) The Corporation will notify the Holder Representatives as promptly as
reasonably practicable: (i)(A) when a Prospectus or any prospectus supplement or
post-effective amendment to a Registration Statement in which a Holder is
included has been filed; (B) when the SEC notifies the Corporation whether there
will be a “review” of such Registration Statement and whenever the SEC comments
in writing on such Registration Statement (in which case the Corporation shall
provide true and complete copies thereof and all written responses thereto to
the Holder Representatives that pertain to the Holders as selling Holders); and
(C) with respect to each such Registration Statement or any post-effective
amendment thereto, when the same has been declared effective; (ii) of any
request by the SEC or any other federal or state governmental authority for
amendments or supplements to such Registration Statement or Prospectus or for
additional information that pertains to such Holders as sellers of Registrable
Securities; (iii) of the issuance by the SEC of any stop order suspending the
effectiveness of such Registration

 

9



--------------------------------------------------------------------------------

Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Corporation of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
any statement made in such Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to such Registration Statement,
Prospectus or other documents so that, in the case of such Registration
Statement or the Prospectus, as the case may be, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading (provided, however,
that no notice by the Corporation shall be required pursuant to this clause
(v) in the event that the Corporation either promptly files a prospectus
supplement to update the Prospectus or a Form 8-K or other appropriate Exchange
Act report that is incorporated by reference into the Registration Statement,
which in either case, contains the requisite information that results in such
Registration Statement no longer containing any untrue statement of material
fact or omitting to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading), it being understood and agreed that the Corporation shall notify
all Holders of an event contemplated by this clause (v).

(f) The Corporation will use commercially reasonable efforts to avoid the
issuance of, or, if issued, obtain the withdrawal of (i) any order suspending
the effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as promptly as reasonably practicable,
or if any such order or suspension is made effective during any Blackout Period
or Suspension Period, as promptly as reasonably practicable after such Blackout
Period or Suspension Period is over.

(g) During the Effectiveness Period, the Corporation will furnish to each such
Holder, without charge, at least one conformed copy of each Registration
Statement and each amendment thereto and all exhibits to the extent requested by
such Holder (including those incorporated by reference) promptly after the
filing of such documents with the SEC; provided that the Corporation will not
have any obligation to provide any document pursuant to this clause that is
available on the SEC’s EDGAR system.

(h) The Corporation will promptly deliver to each Holder, without charge, as
many copies of each Prospectus or Prospectuses (including each form of
prospectus) authorized by the Corporation for use and each amendment or
supplement thereto as such Holder may reasonably request during the
Effectiveness Period. Subject to the terms of this Agreement, including
Section 7(b), the Corporation consents to the use of such Prospectus and each
amendment or supplement thereto by each of the selling Holders in connection
with the offering and sale of the Registrable Securities covered by such
Prospectus and any amendment or supplement thereto in the manner described
therein.

 

10



--------------------------------------------------------------------------------

(i) The Corporation will cooperate with such Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to a Registration Statement, which
certificates shall be free of all restrictive legends indicating that the
Registrable Securities are unregistered for resale under the Securities Act, and
to enable such Registrable Securities to be issued in such denominations and
registered in such names as any such Holder may request in writing. In
connection therewith, if required by the Corporation’s transfer agent, the
Corporation will promptly, after the Effective Date of the Registration
Statement, cause an opinion of counsel as to the effectiveness of the
Registration Statement to be delivered to and maintained with its transfer
agent, together with any other authorizations, certificates and directions
required by the transfer agent which authorize and direct the transfer agent to
issue such Registrable Securities without any such legend upon sale by the
Holder of such Registrable Securities under the Registration Statement.

(j) Upon the occurrence of any event contemplated by Section 3(e)(v), subject to
Section 2(a)(iii), Section 7(b) and this Section 3(j), as promptly as reasonably
practicable, the Corporation will prepare a supplement or amendment, including a
post-effective amendment, if required by applicable law, to the affected
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, no Registration
Statement nor any Prospectus relating thereto will contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(k) The Corporation may require a Holder to furnish to the Corporation any other
information regarding the Holder and the distribution of such securities as the
Corporation reasonably determines is required to be included in any Registration
Statement.

(l) Purchaser agrees to refrain from the purchase and sale of the Corporation’s
securities, including, without limitation, the Common Stock, while Purchaser is
in possession of any material nonpublic information regarding the Corporation or
its Affiliates (“Nonpublic Information”) obtained by Purchaser in connection
with the transactions contemplated by this Agreement and Purchaser agrees to
maintain the confidentiality of any such information. The Corporation
acknowledges and agrees that since the filing of the Corporation’s quarterly
report on Form 10-Q for the quarterly period ended March 31, 2017 with the SEC,
the Corporation has not provided Purchaser with any Nonpublic Information. Prior
to disclosing any Nonpublic Information to any Holder, the Corporation will
inform such Holder of the fact that the Corporation intends to disclose
Nonpublic Information to such Holder and shall not make such disclosure unless
consented to in writing by such Holder; provided, however, that the requirements
of this sentence shall not apply to any notices that the Corporation is required
or otherwise permitted to give under the terms of this Agreement, including,
without limitation, any notices pursuant to Section 2(b), notices of any
Blackout Period or any Suspension Notice.

4. Registration Expenses. All Registration Expenses incident to the Parties’
performance of or compliance with their obligations under this Agreement or
otherwise in connection with any Demand Registration or Piggyback Registration
(in each case, excluding any Selling Expenses) shall be borne by the
Corporation, whether or not any Registrable Securities are sold pursuant to a
Registration Statement. For the purposes of this Agreement, the term
“Registration Expenses” means (i) all registration and filing fees (including
fees and expenses with respect to filings required to be made with the Trading
Market), (ii) printing

 

11



--------------------------------------------------------------------------------

expenses (including expenses of printing certificates for Common Stock and of
printing prospectuses if the printing of prospectuses is reasonably requested by
a Holder of Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses incurred by the Corporation,
(iv) fees and disbursements of counsel, auditors, and accountants for the
Corporation, (v) Securities Act liability insurance, if the Corporation so
desires such insurance, and (vi) fees and expenses of all other Persons retained
by the Corporation in connection with the consummation of the transactions
contemplated by this Agreement.

5. Indemnification.

(a) The Corporation shall indemnify and hold harmless each Holder, its
Affiliates and each of their respective officers and directors and any Person
who controls any such Holder (within the meaning of the Securities Act) and any
agent thereof (collectively, “Holder Indemnified Persons”), to the fullest
extent permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, joint or several, reasonable costs (including costs of
preparation and attorneys’ fees) and expenses, judgments, fines, penalties,
interest, or other amounts arising from any and all claims, demands, actions,
suits or proceedings, whether civil, criminal, administrative or investigative,
in which any Holder Indemnified Person may be involved, or is threatened to be
involved, as a party or otherwise, under the Securities Act (collectively,
“Losses”), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in any Registration Statement
under which any Registrable Securities were registered, in any preliminary
prospectus (if the Corporation authorized the use of such preliminary prospectus
prior to the Effective Date), or in any summary or final prospectus or free
writing prospectus (if such free writing prospectus was authorized for use by
the Corporation) or in any amendment or supplement thereto (if used during the
period the Corporation is required to keep the Registration Statement current),
or arising out of, based upon or resulting from the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements made therein, in the light of the circumstances in which
they were made, not misleading; provided, however, that the Corporation shall
not be liable to any Holder Indemnified Person to the extent that any such claim
arises out of, is based upon or results from an untrue or alleged untrue
statement or omission or alleged omission made in such Registration Statement,
such preliminary, summary or final prospectus or free writing prospectus or such
amendment or supplement, in reliance upon and in conformity with written
information furnished to the Corporation by or on behalf of such Holder
Indemnified Person specifically for use in the preparation thereof. The
Corporation shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding of which the Corporation is aware in connection with
the transactions contemplated by this Agreement. Notwithstanding anything to the
contrary herein, this Section 5 shall survive any termination or expiration of
this Agreement indefinitely.

(b) In connection with any Registration Statement in which a Holder
participates, such Holder shall indemnify and hold harmless the Corporation, its
Affiliates and each of their respective officers, directors and any Person who
controls the Corporation (within the meaning of the Securities Act) and any
agent thereof, to the fullest extent permitted by applicable law, from and
against any and all Losses as incurred, arising out of or relating to any untrue
or alleged untrue statement of a material fact contained in any such
Registration

 

12



--------------------------------------------------------------------------------

Statement, in any preliminary prospectus (if used prior to the Effective Date of
such Registration Statement), or in any summary or final prospectus or free
writing prospectus or in any amendment or supplement thereto (if used during the
period the Corporation is required to keep the Registration Statement current),
or arising out of, based upon or resulting from the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements made therein, in the light of the circumstances in which
they were made, not misleading, but in each case only to the extent that the
same are made in reliance and in conformity with information relating to the
Holder furnished in writing to the Corporation by such Holder for use therein.

(c) Promptly after receipt by an indemnified party of notice of the commencement
of any action or proceeding involving a claim referred to in Section 5(a) or
Section 5(b), such indemnified party will, if a claim in respect thereof is to
be made against an indemnifying party, give written notice to the latter of the
commencement of such action; provided, however, that the failure of any
indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations under Section 5(a) or Section 5(b), except
to the extent that the indemnifying party is actually prejudiced by such failure
to give notice. In case any such action is brought against an indemnified party,
unless in such indemnified party’s reasonable judgment a conflict of interest
between such indemnified and indemnifying parties may exist in respect of such
claim, the indemnifying party shall be entitled to participate in and to assume
the defense thereof, jointly with any other indemnifying party similarly
notified to the extent that it may wish, with counsel reasonably satisfactory to
such indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, (i) the
indemnifying party shall not be liable to such indemnified party for any legal
or other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation; and (ii) the
indemnified party shall not, without the consent of the indemnifying party,
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to the indemnifying party of a release from all liability in respect to such
claim or litigation. No indemnifying party shall, without the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation and contains no injunction or similar
relief binding upon the indemnified party. An indemnifying party who is not
entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel (in addition to
any local counsel) for all parties indemnified by such indemnifying party with
respect to such claim, unless in the reasonable judgment of any indemnified
party there may be one or more legal or equitable defenses available to such
indemnified party that are in addition to or may conflict with those available
to another indemnified party with respect to such claim. For the avoidance of
doubt, notwithstanding any assumption by an indemnifying party of the defense of
a claim hereunder, the indemnified party shall have the right to employ separate
counsel in any such matter and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such indemnified party
except as provided above.

 

13



--------------------------------------------------------------------------------

6. Facilitation of Sales Pursuant to Rule 144. To the extent it shall be
required to do so under the Exchange Act, the Corporation shall use its
commercially reasonable efforts to timely file the reports required to be filed
by it under the Exchange Act or the Securities Act (including reports under
Sections 13 and 15(d) of the Exchange Act), and shall take such further action
as any Holder may reasonably request, all to the extent required from time to
time to enable the Holders to sell Registrable Securities without registration
under the Securities Act within the limitations of the exemption provided by
Rule 144. Upon the request of any Holder in connection with that Holder’s sale
pursuant to Rule 144, the Corporation shall deliver to such Holder a written
statement as to whether it has complied with such requirements.

7. Miscellaneous.

(a) Remedies. In the event of a breach by the Corporation of any of its
obligations under this Agreement, each Holder, in addition to being entitled to
exercise all rights granted by law and under this Agreement, including recovery
of damages, will be entitled to specific performance of its rights under this
Agreement; provided, however that the Corporation shall in no event be liable
for any punitive or special damages in the event of any breach by the
Corporation or any of its obligations under this Agreement. The Corporation
agrees that monetary damages would not provide adequate compensation for any
losses incurred by reason of a breach by it of any of the provisions of this
Agreement and further agrees that, in the event of any action for specific
performance in respect of such breach, it shall waive the defense that a remedy
at law would be adequate.

(b) Discontinued Disposition. Each Holder agrees that the Corporation may impose
a Suspension Period due to, and each Holder agrees that, upon receipt of a
notice from the Corporation of the occurrence of, any event of the kind
described in clauses (ii) through (v) of Section 3(e) (a “Suspension Notice”),
such Holder will forthwith discontinue disposition of such Registrable
Securities under the Registration Statement until such Holder’s receipt of the
copies of the supplemental Prospectus or amended Registration Statement as
contemplated by Section 3(j) or until it is advised in writing by the
Corporation that the use of the applicable Prospectus may be resumed, and, in
either case, has received copies of any additional or supplemental filings that
are incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement (a “Suspension Period”). The Corporation may provide
appropriate stop orders to enforce the provisions of this Section 7(b). The
Corporation shall use reasonable best efforts to terminate any Suspension Period
as promptly as practicable.

(c) Amendments and Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed by the Corporation and Holders
that hold a majority of the Registrable Securities as of the date of such waiver
or amendment. The Corporation shall provide prior notice to all Holders of any
proposed waiver or amendment. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any Party to exercise any right hereunder in any manner
impair the exercise of any such right.

(d) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (i) the date of transmission, if such
notice or communication is delivered via facsimile or electronic mail as
specified in this Section 7(d) prior to 5:00 p.m.

 

14



--------------------------------------------------------------------------------

(Houston Time) on a Business Day, (ii) the Business Day after the date of
transmission, if such notice or communication is delivered via facsimile or
electronic mail as specified in this Agreement later than 5:00 p.m. (Houston
Time) on any date and earlier than 11:59 p.m. (Houston Time) on such date,
(iii) the Business Day following the date of mailing, if sent by nationally
recognized overnight courier service or (iv) upon actual receipt by the Party to
whom such notice is required to be given. The address for such notices and
communications shall be as follows:

 

If to the Corporation:    Tellurian Inc.    1201 Louisiana Street, Suite 3100   
Houston, Texas, 77002    Attention: General Counsel    Email:
daniel.belhumeur@tellurianinc.com If to the Purchaser or any of its Affiliates:
   GE Oil & Gas, LLC    4424 West Sam Houston Parkway North, Suite 100   
Houston, Texas, 77041    Attention: Victoria Lazar    Email:
victoria.lazar@ge.com with a copy (which shall not constitute or be sufficient
for notice) to:    Sidley Austin LLP 1000 Louisiana Street, Suite 6000 Houston,
Texas 77002 Attn: Cliff W. Vrielink E-mail: cvrielink@sidley.com If to any other
Person who is then a registered Holder:    To the address of such Holder as it
appears in the applicable register for the Registrable Securities or such other
address as may be designated in writing hereafter, in the same manner, by such
Person.

(e) Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of, the parties and their respective successors and
permitted assigns. This Agreement and the rights and obligations hereunder may
not be assigned without the consent of the Corporation and Holders that hold a
majority of the Registrable Securities as of the date of such assignment, and
any assignment in violation of the foregoing shall be void; provided, however,
that Purchaser may assign its registration rights hereunder with respect to any
or all of its Registrable Securities, together with all related obligations, to
any Affiliate of Purchaser if Purchaser provides prior written notice of such
assignment and the name and address of, and other appropriate contact
information for, such assignee or transferee to the Corporation. Except as
contemplated by Section 5, nothing contained in this Agreement, express or
implied, is intended to confer upon any other person or entity (other than the
parties, and their respective successors and permitted assigns) any benefits,
rights or remedies.

 

15



--------------------------------------------------------------------------------

(f) Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall be deemed to
be an original and all of which, taken together, shall constitute one and the
same agreement.

(g) Governing Law; Submission to Jurisdiction. This Agreement, and all claims or
causes of action (whether in contract or tort) that may be based upon, arise out
of or relate to this Agreement or the negotiation, execution or performance of
this Agreement (including any claim or cause of action based upon, arising out
of or related to any representation or warranty made in or in connection with
this Agreement), will be construed in accordance with and governed by the laws
of the State of Delaware without regard to principles of conflicts of laws. Any
action against any party relating to the foregoing shall be brought in any
federal or state court of competent jurisdiction located in Harris County,
Texas, and the parties to this Agreement hereby irrevocably submit to the
non-exclusive jurisdiction of any federal or state court located in Harris
County, Texas over any such action. The parties to this Agreement hereby
irrevocably waive, to the fullest extent permitted by applicable Law, any
objection that they may now or hereafter have to the laying of venue of any such
dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. Each of the parties to this Agreement agrees that a
judgment in any such dispute may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by Law.

(h) Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY WAIVES, AND
AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(a) ARISING UNDER THIS AGREEMENT OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR
ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. THE
PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY
AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(i) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the Parties shall use their
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the Parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

16



--------------------------------------------------------------------------------

(j) Entire Agreement. Except for Section 4(k) of the Purchase Agreement (which
expressly survives the execution of this Agreement and remains in full force and
effect), this Agreement is intended by the parties to this Agreement as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of such parties in respect of the
subject matter contained herein. Except for Section 4(k) of the Purchase
Agreement, there are no restrictions, promises, warranties or undertakings,
other than those set forth or referred to herein with respect to the rights
granted by the Corporation or any of its Affiliates or the Purchaser or any of
its Affiliates set forth herein. Except for Section 4(k) of the Purchase
Agreement, this Agreement supersedes all prior agreements and understandings
between such parties with respect to such subject matter.

(k) Further Assurances. Each of the parties to this Agreement shall, and shall
cause their Affiliates to, execute and deliver such additional documents,
instruments, conveyances and assurances and take such further actions as may be
reasonably required to carry out the provisions hereof and to give effect to the
transactions contemplated hereby.

[Signature page follows.]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

TELLURIAN INC. By:  

/s/ Meg A. Gentle

Name:   Meg A. Gentle Title:   President and Chief Executive Officer

 

GE OIL & GAS, LLC By:  

/s/ Maria Claudia Borras

Name:   Maria Claudia Borras Title:   President

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]